NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LANCE REBERGER,                                 No. 19-15155

                Plaintiff-Appellant,            D.C. No. 3:17-cv-00552-RCJ-WGC

 v.
                                                MEMORANDUM*
JAMES DZURENDA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

                            Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Nevada state prisoner Lance Reberger appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to pay the

filing fee after denying Reberger’s application to proceed in forma pauperis

(“IFP”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007). We reverse and

remand.

      The district court denied Reberger’s application to proceed IFP on the basis

that Reberger has three prior strikes. See 28 U.S.C. § 1915(g). However, Reberger

alleged in the complaint that he was under imminent danger of serious physical

harm because his prolonged isolation in administrative segregation is causing him

physical injuries, he is unable to access his HIV medication as prescribed, and his

water is contaminated with chemicals and is undrinkable. These allegations are

sufficient to satisfy the “imminent danger” exception. See Andrews, 493 F.3d at

1055 (an exception to the three-strikes rule exists where “the complaint makes a

plausible allegation that the prisoner faced ‘imminent danger of serious physical

injury’ at the time of filing.”). We reverse the judgment and remand for further

proceedings.

      REVERSED and REMANDED.




                                         2                                    19-15155